Citation Nr: 0618541	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04 39 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for vertigo. 

REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1953 to March 
1956, and from June 1956 to 1965.  His duties included 
service with artillery units.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manchester, New Hampshire (RO), which denied the benefits 
sought on appeal.


FINDINGS OF FACT

1.  The veteran's hearing loss began many years after active 
duty service, and there is no medical evidence of a nexus 
between this condition and any incident of active military 
service.

2.  Tinnitus is not shown by competent medical evidence to be 
related to service.  There is no medical evidence of a causal 
link between the veteran's current tinnitus and any incident 
of service.

3.  The veteran does not have vertigo.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active military service, and sensorineural hearing loss 
may not be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1131, 5103, 5103(A), 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2005).

2.  Tinnitus was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103(A), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005).

3.  Vertigo was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.303, 3.304.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in October 2003 
correspondence fulfills the provisions of 38 U.S.C.A. § 
5103(a) save for a failure to provide notice of the type 
of evidence necessary to establish a disability rating 
or effective date for the disabilities on appeal.  In 
this case, the failure to provide notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal is 
harmless because the preponderance of the evidence is 
against the appellant's claims for service connection, 
and any questions as to the appropriate disability 
rating or effective date to be assigned are moot.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

The service medical records are negative for any complaints, 
treatment or diagnosis of hearing loss or tinnitus.  Entrance 
and separations examinations showed hearing to be within 
normal limits.

On his January 1965 separation examination, the veteran self-
reported dizziness and fainting spells.  Additionally, the 
veteran self-reported sea sickness.  The examiner notated 
that the veteran reported having mild dizzy attacks 
occasionally and sea sickness.  A pertinent diagnosis was not 
entered.

In August 2002, VA medical records notated that the veteran 
came in due to tiredness.  The record notated there were no 
headaches or dizziness.

In February 2003, VA medical records indicated the veteran 
stated he was having trouble hearing, he was not able to hear 
his wife and needed the television volume turned up high.  He 
also reported dizziness with cough.

In May 2003, VA medical records notated the veteran had no 
headaches or dizziness.

In June 2003 VA medical records indicated the veteran was 
seen for an audiology consult.  The veteran reported that the 
onset of his hearing loss began in approximately 1957 when he 
was put in an artillery position and was close to explosions.  
The veteran described periodic tinnitus as "ringing in his 
ears."  The veteran denied balance problems and vertigo.

The June 2003 VA audiology exam yielded the following 
results:





HERTZ



500
1000
2000
3000
4000
RIGHT
80
80
85
85
90
LEFT
75
65
85
75
85

Speech audiometry revealed a speech recognition ability of 96 
percent in the left ear, and 88 percent in the right ear.

The assessment of the audiologist was symmetrical, 
essentially flat, severe sensorineural hearing loss with very 
good discrimination ability when words were presented at a 
comfortable listening level.

VA medical records documented the veteran was examined in May 
2004.  The examiner notated the appellant had some dizziness 
after coughing but none otherwise.

In December 2003 VA medical records notated the veteran had 
dizziness when getting out of bed quickly.

In October 2003 the veteran was fitted with hearing aids.

In February 2004, VA medical records show the veteran was 
seen for an audiology exam.  The results are as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
80
85
85
85
90
LEFT
80
75
85
85
95

Speech audiometry revealed a speech recognition ability of 74 
percent in the left ear, and 74 percent in the right ear.

The examiner diagnosed the veteran with severe to profound, 
essentially sensorineural hearing loss from 250 Hz to 8000 
Hz, with the possibility of there being a low-frequency 
conductive component, predominantly in the right ear.  
Additionally, the examiner diagnosed the veteran with 
constant tinnitus in both ears.  The examiner opined that it 
was not at least as likely as not that hearing loss was 
related to service.

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131, 
38 C.F.R. § 3.303.  That an injury occurred in service alone 
is not enough; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A.  §§ 1101, 1112; 38 C.F.R. §§ 
3.307, 3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  



Analysis

Hearing Loss/Tinnitus

For the purpose of applying the laws of VA, impaired hearing 
will be considered a disability when: (1) the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000 or 
4000 Hertz is 40 decibels or greater; (2) when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 are 26 decibels or greater; or (3) when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  In this case, the 
veteran meets the requirements for impaired hearing.

In this case,  hearing loss and tinnitus for VA purposes was 
not clinically demonstrated in-service, and no competent 
evidence has been submitted linking a current hearing loss 
and tinnitus to service.  Indeed, in February 2004, a VA 
examiner explicitly found no such relationship.  Moreover, 
presumptive service connection is not warranted because there 
is no competent evidence of a compensably disabling 
sensorineural hearing loss within the first post-service 
year.  Hence, at best, the evidence shows a considerable 
length of time between the veteran's separation from service 
and his initial diagnosis of  hearing loss and tinnitus.  
Given the length of time between the veteran's retirement 
from active duty and the diagnosis of  hearing loss and 
tinnitus, the preponderance of the competent evidence of 
record is against finding a continuity of objectively 
verifiable symptomatology.  38 C.F.R. § 3.303(d); Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. 
Cir. 2000) (Service incurrence may be rebutted by the absence 
of medical treatment for the claimed condition for many years 
after service.)

Finally, none of the competent medical evidence of record 
indicates that the veteran's current claimed hearing loss and 
tinnitus is related to in-service noise exposure.  There is 
no competent evidence that links the current disorders to 
service.  Hence, the Board concludes that the preponderance 
of the evidence is against finding a link between any current 
hearing loss and tinnitus and the appellant's active duty 
service.  Consequently, the claims of entitlement to service 
connection for hearing loss and tinnitus must be denied.  

Vertigo

The veteran asserts that he is entitled to service connection 
for a vertigo; however, there is no medical evidence of 
record, which establishes the veteran currently suffers from 
vertigo.  Under these criteria, a "disability" for VA 
compensation benefit purposes is not shown to be present in 
this case.

In the absence of proof of a present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In Brammer, the United States Court of Appeals for Veterans 
Claims (Court) stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  The 
Court further stated that where the proof is insufficient to 
establish a present disability there can be no valid claim 
for service connection.  Id.

Under these criteria, a "disability" for VA compensation 
benefit purposes is not shown to be present in this case.  In 
the absence of current disability, as defined by governing 
law, the claim must be denied.

Since the preponderance of the evidence is against these 
claims, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for hearing loss, tinnitus 
and vertigo is denied.

____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


